Citation Nr: 0115566	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-13 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971, and from June 1971 to April 1984.  This appeal arises 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA), Montgomery, Alabama, regional office 
(RO).



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  As a result of his service connected post-traumatic 
stress disorder, the veteran does not work; he lives with his 
wife but does not socialize with anyone; the record 
demonstrates the presence, at times, of suicidal ideation, 
impaired impulse control involving violence against his 
daughter, and memory problems; continuous depression, 
flashbacks and sleep problems have been shown, all affecting 
the veteran's ability to function appropriately and 
effectively, and the VA examiner in March 2000 indicated that 
the veteran's symptoms were worsening.  

3.  The medical findings do not indicate the presence, due to 
post-traumatic stress disorder, of total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, and not in 
excess thereof, since November 10, 1998, for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issue on appeal, the Board 
finds that that issue is adequately developed for appellate 
review, and need not be remanded to the RO for initial review 
in light of the VCAA.  The duty to assist has been met in 
that the RO arranged for an adequate VA examination to 
evaluate the claim and obtained relevant VA hospitalization 
and outpatient records of the veteran.  The veteran has not 
indicated that any pertinent medical records have not been 
obtained.  Furthermore, in the statement of the case and 
supplemental statements of the case the RO has met the notice 
requirements of the VCAA.  

Service connection for post-traumatic stress disorder was 
granted by a rating decision dated in January 1999.  A 10 
percent evaluation was assigned from November 10, 1998.  The 
veteran appealed that initial rating.  Subsequently, a rating 
decision dated in July 1999 increased the initial evaluation 
to 50 percent, also from November 10, 1998.  The veteran 
continues to contend that he is entitled to a higher 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

The veteran's post-traumatic stress disorder is rated under 
code 9411.  Under that code section, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The current 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(2000).

The veteran was hospitalized in a VA facility for 19 days in 
October and November 1998.  Initially, the veteran was noted 
to be irritable, with poor concentration.  He appeared tense 
and depressed and his affect was blunted to constricted.  He 
expressed suicidal ideation, but no homicidal or paranoid 
ideations.  Orientation and memory were preserved, but 
insight and judgment were impaired.  He described feelings of 
detachment, alienation, numbing of responsiveness, depression 
and insomnia, all related to recollections of his Vietnam 
experiences.  The diagnoses were post-traumatic stress 
disorder, and alcohol dependence with cocaine and marijuana 
abuse.  The Global Assessment of Functioning (GAF) score was 
48.  The discharge summary noted that the veteran was 
competent , but that he had "severe impairment in his social 
and industrial adaptability."  

The veteran was again hospitalized in a VA facility in 
November 1999, this time for eight days.  He was admitted 
with complaints of depression and polysubstance abuse.  The 
veteran denied suicidal ideation.  His affect was constricted 
and his speech was relevant and coherent.  Memory was intact 
and insight and judgment were fair.  The diagnoses were post-
traumatic stress disorder with affective disorder, and 
substance abuse.  The current GAF score was 50.

A VA examination was conducted in March 2000.  The veteran's 
appearance was fair, with relevant and coherent speech 
production.  The veteran reported that his symptoms were 
getting worse.  He could not sleep without medication.  He 
spent more and more time alone as a result of difficulty 
getting along with others.  He now had to be careful around 
his own family due to his hyperirritability and explosive 
temper.  He described flashbacks and bad dreams related to 
military matters.  The veteran related his temper to anxiety, 
tension and depression associated with his post-traumatic 
stress disorder.  He described intrusive thoughts of "evil 
things."  He could not relate to his church due to his 
discomfort around people.  His affect was in keeping with his 
mood of tension, anxiety and underlying depression.  The 
veteran's memory was only fair.  The examiner stated that the 
veteran's condition appeared to be progressing in a negative 
manner, creating more difficulty in his ability to cope with 
and adjust to his environment.  The diagnosis was post-
traumatic stress disorder, and the GAF score was 50.

The veteran was hospitalized at a VAMC for 22 days in August 
and September 2000, with diagnoses including alcohol 
dependence, polysubstance abuse and history of post-traumatic 
stress disorder.  The veteran had apparently lost his temper 
and hit his daughter.  His GAF score was again 50.

The veteran's GAF scores have consistently been 48-50.  The 
Board notes that a GAF of 41 to 50, is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, 31 (4TH ed. rev., 1994).

The Board finds that the veteran's post-traumatic stress 
disorder disability most closely meets the criteria for a 
70 percent evaluation.  The criteria for that evaluation 
include:  occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The record shows that the veteran does not work.  He lives 
with his wife but does not socialize with anyone.  The record 
demonstrates the presence, at times, of suicidal ideation, 
impaired impulse control involving violence against his 
daughter, and memory problems.  Continuous depression, 
flashbacks and sleep problems have been shown, all affecting 
his ability to function appropriately and effectively, and 
the VA examiner in March 2000 indicated that the veteran's 
symptoms were worsening.  

The medical findings do not indicate the presence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, which are 
contemplated for a 100 percent evaluation.  38 C.F.R. Part 4, 
Code 9411 (2000).

Accordingly, the Board finds that the record shows that the 
veteran is entitled to an evaluation of 70 percent, but not 
in excess thereof, for post-traumatic stress disorder, for 
the period from November 10, 1998, to the present.  38 C.F.R. 
Part 4, Code 9411 (2000).  In this regard, see Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found).  The 
Board notes that reasonable doubt has been resolved in the 
veteran's favor in determining that his disability met the 
criteria for a 70 percent evaluation.  38 C.F.R. § 3.102 
(2000).


ORDER

An evaluation of 70 percent, and not in excess therefor, for 
post-traumatic stress disorder is granted.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

